Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Application
This Office Action is in response to Applicant’s Application filed on 6/21/2021.
Claims 1-16 are pending for this examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/21/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 U.S.C. § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McLaughlin et al. (US 10,248,601), herein referred to as McLaughlin ‘601.
Referring to claim 1, McLaughlin ‘601 teaches a process control system (see Fig. 1, system 100), comprising:
a process controller level including at least one process controller (see Fig. 2, wherein RTU 102 includes a controller module 202; see Paragraph 17 (Col. 4, lines 54-67)) and
an input/output (I/O) module level including at least one I/O module coupled to the process controller (see Fig. 2, wherein RTU 102 includes a first set of I/O modules 204a-204n connected to and communicating with controller module 202; see Paragraph 18 (Col. 5, lines 1-20));
wherein the process controller level and the I/O module level are communicatively coupled and both include control logic comprising control hardware or algorithm blocks (see Paragraphs 17-18 (Col. 4, lines 54-67 and Col. 5, lines 1-20), wherein the controller module 202 includes any suitable structure for controlling one or more operations of an RTU including functions supporting communications with external devices and systems, and wherein each I/O module includes circuitry supporting the use of one or more I/O channels I/O modules which includes digital communications; also see Paragraph 29 (Col. 6, lines 50-61), where the I/O modules communicate with one or more field devices coupled to the I/O terminals); and
wherein the control logic in the process controller level and in the I/O module level are configured to execute and exchange data to perform process control for a process run by the process control system in a distributed fashion across the process controller level and the I/O module level (see Paragraphs 83-84 (Col. 14, lines 51-67, Col. 15, lines 1-3), wherein the implementation of the RTU is done in a distributed manner with RTU 102 including one or more controller modules 902 which could represent a single controller module or a redundant set of controller modules and includes one or more I/O modules 904 that support one or more I/O channels, where the I/O modules 904 can be separated from the controller modules 902 in a network 906 and the controller module 902 transporting signals between components of the RTU 102).
As to claim 2, McLaughlin ‘601 teaches the process control system of claim 1, wherein the at least one I/O module comprises a plurality of the I/O modules each comprising a universal I/O module that supports analog inputs, analog outputs, digital inputs, and digital outputs (see Abstract, wherein the reconfigurable I/O channel is configurable as an analog input, an analog input supporting digital communication, analog output, and analog output supporting digital communication, a digital input, and a digital output; also see Paragraph 6 (Col. 2, lines 35-49); see Fig. 6B, showing signal mode for an I/O channel 606a-606n, where it comprises a digital logic block 610 and analog resource block 620; also see Claim 1; see Fig. 5, where kernel board 418 of the RTU 102 includes support control logic 516).
As to claim 3, McLaughlin ‘601 teaches the process control system of claim 2, wherein the universal I/O modules support a pulse input and a frequency input (see Abstract, wherein the reconfigurable I/O channel is configurable as a pulse accumulator input; also see Paragraph 6 (Col. 2, lines 35-49); also see Claim 1; see Paragraph 9 (Col. 3, lines 1-20), wherein the control system 104 shown as communicating with the RTU 102 over a wired network 105 and using wireless connections such as radio frequency (RF) communications, i.e. radio frequency inputs and outputs; see Fig. 5, where kernel board 418 of the RTU 102 includes support control logic 516 and communication interfaces 508).
As to claim 4, McLaughlin ‘601 teaches the process control system of claim 1, wherein the control logic in the process controller level and in the I/O module level both comprise the control hardware (see Fig. 5, wherein kernel board 418 of the RTU 102 includes processing device 502, i.e. control hardware; see Fig. 2, controller module 202 that represents the module that executes control logic and other functions of the RTU 102; see Paragraphs 18 (Col. 4, lines 54-67 and Col. 5, lines 1-20), where the I/O modules includes circuitry supporting the use of one or more I/O channels).
As to claim 5, McLaughlin ‘601 teaches the process control system of claim 1, further comprising a scanner level between the process controller level and the I/O module level including at least one I/O scanner, wherein the I/O scanner includes control logic comprising the control hardware or the algorithm blocks (see Col. 1, lines 14-26, wherein RTUs collects data and performs local control using sensors and actuators at different sites, wherein Examiner points out that control of sensors would be the equivalent of scanners being used at the remote locals).
As to claim 6, McLaughlin ‘601 teaches the process control system of claim 1, wherein the control logic in the process controller level and in the I/O module level both comprise the algorithm blocks (see Col. 1, lines 14-26, wherein RTUs themselves could also incorporate algorithms for data analytics, i.e. algorithm blocks, where the RTU collects data and performs local control using sensors and actuators at different sites).
As to claim 7, McLaughlin ‘601 teaches the process control system of claim 1, wherein the control logic in the process controller level and in the I/O module level both comprise the algorithm blocks and the control hardware (see Fig. 5, wherein kernel board 418 of the RTU 102 includes processing device 502, i.e. control hardware; see Fig. 2, controller module 202 that represents the module that executes control logic and other functions of the RTU 102; see Paragraphs 18 (Col. 4, lines 54-67 and Col. 5, lines 1-20), where the I/O modules includes circuitry supporting the use of one or more I/O channels; see Col. 1, lines 14-26, wherein RTUs themselves could also incorporate algorithms for data analytics, i.e. algorithm blocks, where the RTU collects data and performs local control using sensors and actuators at different sites).
As to claim 8, McLaughlin ‘601 teaches the process control system of claim 1, wherein the at least one process controller comprises a redundant controller arrangement comprising independent first and second process controllers (see Col. 4, lines 8-33, wherein support of control module redundancy can be an included feature; see Col. 14, lines 37-50, wherein RTU 102 include redundant controller modules 802a-802b, see Fig. 8).

Referring to claim 9, McLaughlin ‘601 teaches a method of operating a process control system (see Abstract) including a process controller level including at least one process controller (see Fig. 2, wherein RTU 102 includes a controller module 202; see Paragraph 17 (Col. 4, lines 54-67)), and an I/O module level including at least one an I/O module coupled to the process controller (see Fig. 2, wherein RTU 102 includes a first set of I/O modules 204a-204n connected to and communicating with controller module 202; see Paragraph 18 (Col. 5, lines 1-20)) comprising:
providing the process controller level and the I/O module level communicatively connected and both including control logic including control hardware or algorithm blocks (see Paragraphs 17-18 (Col. 4, lines 54-67 and Col. 5, lines 1-20), wherein the controller module 202 includes any suitable structure for controlling one or more operations of an RTU including functions supporting communications with external devices and systems, and wherein each I/O module includes circuitry supporting the use of one or more I/O channels I/O modules which includes digital communications; also see Paragraph 29 (Col. 6, lines 50-61), where the I/O modules communicate with one or more field devices coupled to the I/O terminals); and
using the control logic to execute and exchange data to perform process control for a process run by the process control system in a distributed fashion across the process controller level and the I/O module level (see Paragraphs 83-84 (Col. 14, lines 51-67, Col. 15, lines 1-3), wherein the implementation of the RTU is done in a distributed manner with RTU 102 including one or more controller modules 902 which could represent a single controller module or a redundant set of controller modules and includes one or more I/O modules 904 that support one or more I/O channels, where the I/O modules 904 can be separated from the controller modules 902 in a network 906 and the controller module 902 transporting signals between components of the RTU 102).
As to claim 10, McLaughlin ‘601 teaches the method of claim 9, wherein the at least one I/O module comprises a plurality of the I/O modules comprising at least one universal discrete I/O module that supports the digital input, and the digital output, but not the analog input or the analog output (see Abstract, wherein the reconfigurable I/O channel is configurable as an analog input, an analog input supporting digital communication, analog output, and analog output supporting digital communication, a digital input, and a digital output; also see Paragraph 6 (Col. 2, lines 35-49); see Fig. 6B, showing signal mode for an I/O channel 606a-606n, where it comprises a digital logic block 610 and analog resource block 620; also see Claim 1; see Fig. 5, where kernel board 418 of the RTU 102 includes support control logic 516).
As to claim 11, McLaughlin ‘601 teaches the method of claim 10, wherein the universal I/O modules supports a pulse input and a frequency input (see Abstract, wherein the reconfigurable I/O channel is configurable as a pulse accumulator input; also see Paragraph 6 (Col. 2, lines 35-49); also see Claim 1; see Paragraph 9 (Col. 3, lines 1-20), wherein the control system 104 shown as communicating with the RTU 102 over a wired network 105 and using wireless connections such as radio frequency (RF) communications, i.e. radio frequency inputs and outputs; see Fig. 5, where kernel board 418 of the RTU 102 includes support control logic 516 and communication interfaces 508).
As to claim 12, McLaughlin ‘601 teaches the method of claim 9, wherein the control logic in the process controller level and in the I/O module level both comprise the control hardware (see Fig. 5, wherein kernel board 418 of the RTU 102 includes processing device 502, i.e. control hardware; see Fig. 2, controller module 202 that represents the module that executes control logic and other functions of the RTU 102; see Paragraphs 18 (Col. 4, lines 54-67 and Col. 5, lines 1-20), where the I/O modules includes circuitry supporting the use of one or more I/O channels).
As to claim 13, McLaughlin ‘601 teaches the method of claim 9, wherein the control logic comprises the algorithm blocks (see Col. 1, lines 14-26, wherein RTUs themselves could also incorporate algorithms for data analytics, i.e. algorithm blocks, where the RTU collects data and performs local control using sensors and actuators at different sites).
As to claim 14, McLaughlin ‘601 teaches the method of claim 9, wherein the process control system further comprises a scanner level between the process controller level and the I/O module level including at least one I/O scanner, wherein the I/O scanner includes control logic comprising the control hardware or the algorithm blocks (see Col. 1, lines 14-26, wherein RTUs collects data and performs local control using sensors and actuators at different sites, wherein Examiner points out that control of sensors would be the equivalent of scanners being used at the remote locals).
As to claim 15, McLaughlin ‘601 teaches the method of claim 9, wherein the control logic both comprise the algorithm blocks (see Fig. 5, wherein kernel board 418 of the RTU 102 includes processing device 502, i.e. control hardware; see Fig. 2, controller module 202 that represents the module that executes control logic and other functions of the RTU 102; see Paragraphs 18 (Col. 4, lines 54-67 and Col. 5, lines 1-20), where the I/O modules includes circuitry supporting the use of one or more I/O channels; see Col. 1, lines 14-26, wherein RTUs themselves could also incorporate algorithms for data analytics, i.e. algorithm blocks, where the RTU collects data and performs local control using sensors and actuators at different sites).
As to claim 16, McLaughlin ‘601 teaches the method of claim 9, wherein the at least one process controller comprises a redundant controller arrangement comprising independent first and second process controllers (see Col. 4, lines 8-33, wherein support of control module redundancy can be an included feature; see Col. 14, lines 37-50, wherein RTU 102 include redundant controller modules 802a-802b, see Fig. 8).

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Odom (US 7,254,512) teaches a programmable hardware controller controlling modular measurement devices / cartridges that connect to scanners / sensor devices, the controller including analog and digital inputs and outputs and converters.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL SUN whose telephone number is (571)270-1724.  The examiner can normally be reached on Monday-Friday 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on 571-272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL SUN/Primary Examiner, Art Unit 2183